Citation Nr: 1422181	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-00 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran served on active duty from July 1961 to September 1966 and from August 1967 to June 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  The Board notes that the RO in a December 2009 rating decision treated the issue as a claim to reopen service connection for a back disability; however, the Board construes correspondence received from the Veteran in December 2008 as a notice of disagreement with the April 2008 rating decision that denied service connection for a back disability.  A Statement of the Case was issued in December 2010 and a timely Form 9 appeal was received in January 2011.  Thus the issue before the Board is service connection for a back disability.  

The Board notes that the Veteran has been adjudicated as incompetent and, therefore, the Veteran's spouse has been certified as a spouse-payee.  As the Veteran's spouse has prosecuted his appeal, the caption is characterized as shown on the first page of this decision.  

In January 2012 the Veteran withdrew his request for a Board hearing.  

The Virtual VA paperless claims processing system and the Veterans Benefits Management System have been reviewed.  VA treatment records dated from 2009 to 2013 are part of Virtual VA.  The other documents in the electronic files are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

There appear to be outstanding in-service hospital records pertinent to the claim.  VA treatment records dated in February 2003 show that the Veteran reported a history of chronic low back pain since 1966 when he was thrown from a military vehicle.  In November 2009, the Veteran's spouse indicated that between September 1968 and January 1969 the Veteran was wounded in a personnel carrier that blew up in Vietnam.  He was treated in a hospital in Long Binh.  In a statement dated in June 2008, W.L.C. noted that he was the Veteran's supervisor from June 1973 to April 1976.  He stated that the Veteran sustained back injuries in a serious car accident in June 1973 and had to be hospitalized for several days.  In July 2010, W.L.C. further explained that he was a staff sergeant and provided a description of the Veteran's duty stations that are consistent with the Veteran's personnel records and his wife's statements.  Thus under the duty to assist an attempt needs to be made to associate the Veteran's in-service hospital records with the claims folder.  

Further, the Veteran was seen for back pain during service.  Post-service medical records dated from 2002 to 2009 show multiple diagnoses to include degenerative osteoarthritis of the lumbar spine, lumbar radiculopathy, and lumbar disk disease.  Therefore the Veteran should be afforded a VA examination to determine the nature and etiology of his back disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

Lastly, the Board observes that since this matter was last reviewed by the RO in the May 2010 Statement of the Case, a large quantity of evidence has been associated with Virtual VA, including VA clinical records dated to July 2013.  The Veteran did not waive initial consideration of the evidence by the AOJ and an issuance of a Supplemental Statement of the Case is necessary.  See 38 C.F.R. § 20.1304.

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and his spouse and ask that they provide further information regarding his hospitalization in 1973 for back injuries incurred in a motor vehicle accident.  Ask them to provide the name of the hospital, month and year of hospitalization, and nature of the back injuries.  

2 Afterwards, ask the National Personnel Records Center to search for the following in-service hospital records:

a.) January 1966 to January 1969 hospital records associated with the Veteran's treatment for a back injury at the U.S. Army Hospital in Long Bing; and 

b.) 1973 hospital records associated with the Veteran's back injury during a motor vehicle accident, to include any additional information the Veteran provides in response to the request in paragraph 1 above.  

Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. 
§ 3.159(e).

3. After all outstanding records have been obtained and procedures in 38 C.F.R. § 3.159(c)and (e) have been followed, schedule the Veteran for an appropriate VA examination, to determine the nature and etiology of his back disability.  The claims folder should be made available to the examiner.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should provide the diagnoses of the current back disability and address whether it is at least as likely as not (i.e., probability of 50 percent) that the back disability was incurred in service?  In rendering the opinion the examiner is asked to consider the following:

a.) service treatment records that show the Veteran was treated for back pain in October 1962, March 1963, August 1966, June to July 1964, and May 1976;

b.) the DD 214 that shows the Veteran's military occupational specialty was wire systems installer/operator and tactical communications systems operator/mechanic; 

c.) the June 2008 statement from the Veteran's service buddy, W.L.C., indicating that the Veteran was hospitalized for several days in 1973 due to back injuries sustained in a motor vehicle accident; and 

d.) the post-service medical records that show the following back injuries: a twisting injury in July 1986, a work related injury in August 1987, a lifting accident while working at the post office in 1993, a strained back due to falling backwards in February 1994, and back pain from a motor vehicle accident in October 2002.

A complete rationale for all conclusions expressed should be set forth in the report of examination.  

4. When the development requested has been completed, the case should again be reviewed on the basis of the additional evidence and readjudicated.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

